Case 1:14-cr-00186-RDB Document 528 Filed 01/15/20 Page 1of1
Case 1:14-cr-00186-RDB Document 526 Filed 01/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNPPED STATES OF AMERICA,
vy. : CRIM. NO, RDB-14-0186
RICHARD BYRD,
Defendant.

.-00000...

UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE
TO MOTION UNDER 18 U.S.C. § 2255

The United States of America, by its undersigned counsel, hereby moves the Court to
extend the time for filing the government’s response to the Corrected Motion to Vacate Pursuant
to 28 U.S.C, § 2255 (ECF 503), up to and including June 15, 2020. The Order dated October 21,
2019 (ECF 517), provides that the government's response shall be due on January 13, 2020. The
government intends to oppose the relief requested in ECF 503. However, due to deadlines and
court proceedings in several matters, the government does not anticipate that, even with all diligent
efforts, a response can be filed until June 15, 2020. No date for any hearing has been set. Counsel
for the defendant does not object to the requested extension of time.

Respectfully submitted,

Robert K. Hur
Acting United States Attorney

By: ‘si
Matthew J. Maddox
Assistant United States Attorney

ORDERED as prayed, this_/ Say of January, 2020.

The Honorable Richard D. Bennett
United States District Judge
